       Case 1:18-cv-03173-VEC-BCM Document 48 Filed 06/15/21USDC     Page  1 of 1
                                                                        SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
UNITED STATES DISTRICT COURT                                       DATE FILED: 6/15/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------
                                                             X
                                                             :
 NIKI CATRINA GONDOLA,
                                                             :
                                     Plaintiff,              :
                                                             : 18-CV-3173 (VEC)
                         -against-                           :
                                                             :      ORDER
 NANCY A. BERRYHILL,                                         :
 Acting Commissioner of Social Security,                     :
                                                             :
                                     Defendant.              :
 ----------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on May 7, 2021, Plaintiff filed a motion for attorneys’ fees, pursuant to 42

U.S.C. § 406(b), Dkt. 42;

       WHEREAS on May 9, 2021, Plaintiff amended her motion, Dkt. 46; and

       WHEREAS Defendant has not responded to Plaintiff’s motion;

       IT IS HEREBY ORDERED that to the extent Defendant wishes to respond to Plaintiff’s

motion, such a response is due no later than Friday, June 25, 2021. If Defendant does not

respond to Plaintiff’s motion by the deadline, the Court will consider Plaintiff’s motion

unopposed.



SO ORDERED.
                                                     _________________________________
Date: June 15, 2021                                        VALERIE CAPRONI
      New York, NY                                         United States District Judge
